IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

NASRA M. ARAFAT, etc.,                NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-5071

THE RECEIVERSHIP OF
ARIES INSURANCE
COMPANY, a Florida
Corporation,

      Appellee.

_____________________________/

Opinion filed March 19, 2015.

An appeal from the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Nasra M. Arafat, pro se, Appellant.

Yamile Benitez-Torviso, Department of Financial Services, Doral, for Appellee.




PER CURIAM.

      AFFIRMED.

CLARK, MARSTILLER, and SWANSON, JJ., CONCUR.